Citation Nr: 0936175	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
claims folder.


FINDING OF FACT

In an October 2008 decision, the Social Security 
Administration (SSA) determined that the Veteran was 
disabled.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.102, 3.314 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Analysis

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3, 3.314(b).  

As an initial matter, the Board notes that the Veteran's 
period of service meets the basic criteria for eligibility 
for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.

A Veteran will be considered permanently and totally disabled 
if, among other things, he is determined to be disabled by 
SSA.  See 38 U.S.C.A. § 1502(a)(2).

Here, the record reflects that by an October 2008 SSA 
decision, the Veteran was determined to be disabled due to 
osteoarthritis and chronic pulmonary heart disease from June 
2005 through the date of that decision.  Based on this 
evidence, the Board finds that the Veteran is permanently and 
totally disabled and entitlement to nonservice-connected 
pension is granted.


ORDER

Entitlement to nonservice-connected pension benefits is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


